In addition to what is said in the majority opinion, I am inclined to think there is a reasonable basis for the classification made by the legislature which limits private vehicles to a less weight than is required of common carrier motor vehicles authorized to operate under the strict rules embodied in Chapter 14764, Laws of 1931, and under the rules and supervision of the Railroad Commission.
All the petitioner has to do is to get a tag at the rate fixed by the statute for such a tag, which authorizes the use of any kind of motor vehicle regardless of width of tires, class of vehicle, without inspection as to brakes, steering gear, condition of tires, weight of load on axle, equipment such as lights, mirrors and other similar regulations.
Compare this with the rigid regulations prescribed by sections 11 and 13 of Chapter 14764 for motor vehicles operated on the public highways under certificates granted by the Railroad Commission, designed to distribute weight and protect the roads, and the reasonable basis for the difference in classification as to weight will at once appear.
I think there is a clear field for the operation of both statutes, and that is the reason why Chapter 15625 provided that nothing in that act "should be construed to repeal any part of Senate Bill No. 411," being Chapter 14764, as pointed out in the majority opinion.